Exhibit 10.6

 

SECOND AMENDMENT TO REDEVELOMENT AGREEMENT

 

THIS SECOND AMENDMENT TO REDEVELOPMENT AGREEMENT (this “Second Amendment”) is
made as of March    , 2005 to be effective as of November 26, 2004 (the “Second
Amendment Effective Date”) by and between the NEW JERSEY SPORTS AND EXPOSITION
AUTHORITY, a public body corporate and politic with corporate succession and
having an address at Meadowlands Sports Complex, 50 State Route 120, East
Rutherford, New Jersey 07073 (the “Authority”), and MEADOWLANDS MILLS/MACK-CALI
LIMITED PARTNERSHIP, a Delaware limited partnership, having an address at c/o
The Mills Corporation, 1300 Wilson Boulevard, Suite 400, Arlington, Virginia
22209, and its permitted successors and assigns (the “Developer”).  The
Developer and the Authority are referred to herein individually as a “Party” and
collectively as the “Parties”.

 

Background

 


A.            PURSUANT TO THE TERMS OF THAT CERTAIN REDEVELOPMENT AGREEMENT
DATED AS OF DECEMBER 3, 2003, AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO
REDEVELOPMENT AGREEMENT DATED AS OF OCTOBER 5, 2004 (AS AMENDED, THE
“REDEVELOPMENT AGREEMENT”), THE PARTIES AGREED TO CERTAIN TERMS AND CONDITIONS
FOR THE REDEVELOPMENT OF A PORTION OF THE MEADOWLANDS SPORTS COMPLEX WITH A
MIXED USE ENTERTAINMENT, RETAIL, OFFICE AND HOTEL PROJECT.  CAPITALIZED TERMS
USED BUT NOT OTHERWISE DEFINED IN THIS SECOND AMENDMENT SHALL HAVE THE MEANINGS
GIVEN TO SUCH TERMS IN THE REDEVELOPMENT AGREEMENT.


 


B.            DURING THE COURSE OF OBTAINING CERTAIN DEVELOPMENT APPROVALS, THE
PARTIES PARTICIPATED IN THE STATUTORY CONSULTATION PROCESS MANDATED BY
SECTION 23 AND SECTION 5X OF THE ENABLING LEGISLATION.  THIS CONSULTATION
PROCESS CONCLUDED WITH THE ISSUANCE OF THAT CERTAIN REPORT ENTITLED “HEARING
OFFICERS’ REPORT AND RECOMMENDATIONS IN THE MATTER OF THE HEARINGS HELD ON THE
PROPOSED MEADOWLANDS XANADU REDEVELOPMENT PROJECT (APRIL 26-30, 2004)” BY THE
NEW JERSEY DEPARTMENT OF ENVIRONMENTAL PROTECTION AND NEW JERSEY MEADOWLANDS
COMMISSION (THE “HEARING OFFICERS’ REPORT”).  FOLLOWING THE ISSUANCE OF THE
HEARING OFFICERS’ REPORT, THE NEW JERSEY DEPARTMENT OF ENVIRONMENTAL PROTECTION
ISSUED AN ORDER DATED OCTOBER 1, 2004 AMENDING CERTAIN OF THE RECOMMENDATIONS
SET FORTH IN THE HEARING OFFICERS’ REPORT AND REQUIRING THAT THE PARTIES ENTER
INTO AN AMENDMENT TO THE REDEVELOPMENT AGREEMENT NOT LATER THAN SIXTY (60) DAYS
FOLLOWING THE ISSUANCE OF THE ORDER.


 


C.            THE PARTIES WISH TO AMEND THE REDEVELOPMENT AGREEMENT TO MODIFY
CERTAIN TERMS AND CONDITIONS THEREOF IN THE MANNER CONSISTENT WITH THE
REQUIREMENTS OF THE HEARING OFFICERS’ REPORT AND ORDER.


 

Agreement

 

NOW THEREFORE, in consideration of the promises and mutual obligations of the
Parties hereto and such other good and valuable consideration, the receipt and
sufficiency are hereby acknowledged, the Parties intending to be legally bound
hereby do hereby covenant and agree with each other as follows:

 

--------------------------------------------------------------------------------


 


SECTION 1.         AMENDMENTS.  SECTION 7.2 OF THE REDEVELOPMENT AGREEMENT IS
AMENDED SO THAT THE FOLLOWING IS ADDED AS THE SECOND PARAGRAPH OF THAT SECTION:


 

“Developer and the Authority agree to implement their respective tasks described
in the findings of fact and recommendations in the Hearing Officers’ Report and
Recommendations dated August 19, 2004 which are part of the consultation process
required by Sections 5:10-5x and 5:10-23 of the Enabling Legislation, as
modified by the Order dated October 1, 2004 of the Commissioner of the NJDEP. 
The persons responsible for the respective tasks are identified in Exhibit “A”
to that certain Second Amendment to Redevelopment Agreement dated as of
March 15, 2005 to be effective as of November 26, 2004 by and between the
Authority and the Developer.”

 


SECTION 2.         GENERAL PROVISIONS.


 


(A)           GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY.


 


(B)           ENTIRE AGREEMENT.  THIS SECOND AMENDMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE MODIFIED EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY THE PARTIES HERETO.


 


(C)           CAPTIONS.  PARAGRAPH HEADINGS ARE USED HEREIN SOLELY FOR REFERENCE
PURPOSES AND ARE NOT TO BE CONSTRUED AS PART OF THIS SECOND AMENDMENT.


 


(D)           COUNTERPARTS.  THIS SECOND AMENDMENT MAY BE EXECUTED IN
COUNTERPART COPIES, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first written above.

 

NEW JERSEY SPORTS AND
EXPOSITION AUTHORITY

MEADOWLANDS MILLS/MACK-CALI
LIMITED PARTNERSHIP

 

 

 

By:

Meadowlands Mills Limited Partnership,

By:

      /s/ George R. Zoffinger

 

 

its Managing General Partner

 

George R. Zoffinger

 

By:

Meadowlands Mills, L.L.C.,

 

President

 

 

its Managing General Partner

 

 

 

By: The Mills Limited Partnership,

 

 

 

its Manager

 

 

 

By: The Mills Corporation,
its General Partner

 

 

 

 

 

 

By:

/s/ James F. Dausch

 

 

 

 

James F. Dausch

 

 

 

President-Development Division

 

 

 

By:

Mack-Cali Meadowlands Special L.L.C.,

 

 

General Partner

 

 

By:

Mack-Cali Realty, L.P., sole member

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

 

general partner

 

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

 

 

Mitchell E. Hersh

 

 

 

Chief Executive Officer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 


RESPONSIBILITY FOR HEARING OFFICERS’ RECOMMENDATIONS


 

The Developer shall be responsible to respond to all of the recommendations and
requirements in Article II – Findings of Fact and Recommendations in the Hearing
Officer’s Report and Recommendations dated August 19, 2004, as modified by the
Order dated October 1, 2004 issued by the Commissioner of the NJDEP, except for
the following items which shall be the responsibility of the Authority to
undertake, either wholly or partially, as indicated:

 

Quarterly Reports.  Joint responsibility with the Developer for quarterly
progress reports to the NJDEP and NJMC.

 

Recommendation 4c. Installation of trash racks, if necessary.

 

Recommendation 9a.  Regional Traffic Study Prepare and submit the regional
traffic analysis and a regional transportation improvement plan to the Hearing
Officers and NJ DOT.

 

Recommendation 9g.  Cooperation with the Developer in its preparation of a final
parking management plan.

 

Recommendation 9i. Cooperation with the Developer in its work with NJ Transit
and other private carriers to provide bus service to the Project Site in
addition to the bus service in the area around the Arena Site.

 

Recommendations 9k and 9l.  Clarification that the Commissioner’s Order dated
October 1, 2004 stating that a portion of event ticket fees collected at the
Sports Complex and/or Meadowlands Xanadu are not required to be used to fund
mass transit or local roadway improvements also applies to parking fees.

 

Recommendation 12a.  Submission of an executed copy of the PILOT agreement to
the NJMC Chief Fiscal Officer

 

Recommendation 12b.  Cooperation with the Developer in its preparation of
emergency action plans and response protocols.

 

Recommendation 12c.  The contribution to the NJMC Municipal Assistance Program
shall be made by the Authority from the Tenant PILOT Payment made by the
Developer in compliance with the Master Ground Lease between the Authority and
the Developer dated October 5, 2004.

 

Recommendation 16a.  Provision of financial assistance to the NJMC by a one time
contribution with respect to claimed prior obligations.

 

--------------------------------------------------------------------------------


 

Recommendation 17.  Renewal of the existing NJPDES permit for surface water
discharges and modification of the drainage area for the Meadowlands Xanadu
Redevelopment project served by Lagoon 3.

 

For purposes hereof, Developer acknowledges and agrees that cooperation by the
Authority shall not be construed to alter, diminish or otherwise modify in any
respect the discretion of the Authority under the Redevelopment Agreement and
the Project Agreements in considering any matter that is subject to the approval
of the Authority, including, without limitation, those matters that are subject
to Authority approval pursuant to Section 6.2 of the Redevelopment Agreement.

 

--------------------------------------------------------------------------------